EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement, effective as of May 24, 2004 (the “Agreement”), is by
and between Restoration Hardware, Inc., a Delaware corporation (the “Company”),
and STEPHEN GORDON (“EXECUTIVE”), and supercedes that certain Severance
Agreement, by and between the Company and Executive, dated as of March 21, 2001
(“Severance Agreement”).

 


1.                          POSITION AND RESPONSIBILITIES


 


A.               POSITION.  EXECUTIVE IS EMPLOYED BY THE COMPANY TO RENDER
SERVICES TO THE COMPANY ON A PART-TIME BASIS IN THE POSITION OF
FOUNDER/MERCHANT, REPORTING TO THE CHIEF EXECUTIVE OFFICER, AS SET FORTH IN MORE
DETAIL ON EXHIBIT A HERETO.  EXECUTIVE SHALL PERFORM THE DUTIES AND
RESPONSIBILITIES AS DESCRIBED IN EXHIBIT A.  EXECUTIVE SHALL ABIDE BY THE RULES,
REGULATIONS, AND PRACTICES AS ADOPTED OR MODIFIED FROM TIME TO TIME IN THE
COMPANY’S SOLE DISCRETION.


 


B.               OTHER ACTIVITIES.  EXCEPT UPON THE PRIOR WRITTEN CONSENT OF THE
COMPANY, EXECUTIVE WILL NOT, DURING THE TERM OF THIS AGREEMENT, (I) ENGAGE,
DIRECTLY OR INDIRECTLY, IN ANY OTHER BUSINESS ACTIVITY (WHETHER OR NOT PURSUED
FOR PECUNIARY ADVANTAGE) THAT INTERFERES WITH EXECUTIVE’S DUTIES AND
RESPONSIBILITIES HEREUNDER OR CREATE A CONFLICT OF INTEREST WITH THE COMPANY OR
(II) ENGAGE, DIRECTLY OR INDIRECTLY, IN ANY OTHER BUSINESS ACTIVITY THAT IS
COMPETITIVE WITH THE COMPANY.


 


C.               NO CONFLICT.  EXECUTIVE REPRESENTS AND WARRANTS THAT
EXECUTIVE’S EXECUTION OF THIS AGREEMENT, EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY, AND THE PERFORMANCE OF EXECUTIVE’S PROPOSED DUTIES UNDER THIS AGREEMENT
SHALL NOT VIOLATE ANY OBLIGATIONS EXECUTIVE MAY HAVE TO ANY OTHER EMPLOYER,
PERSON OR ENTITY, INCLUDING ANY OBLIGATIONS WITH RESPECT TO PROPRIETARY OR
CONFIDENTIAL INFORMATION OF ANY OTHER PERSON OR ENTITY.


 


D.               LOCATION.  EXECUTIVE SHALL CONTINUE TO PERFORM HIS DUTIES AT
THE COMPANY’S HEADQUARTERS IN CORTA MADERA, CALIFORNIA.  THROUGHOUT THE TERM OF
HIS EMPLOYMENT UNDER THIS AGREEMENT, EXECUTIVE SHALL BE ENTITLED TO USE THE
OFFICE AND ADMINISTRATIVE SPACE USED BY EXECUTIVE IMMEDIATELY BEFORE THE
EFFECTIVE DATE OF THIS AGREEMENT.


 


2.                          COMPENSATION AND BENEFITS


 


A.               BASE SALARY.  IN CONSIDERATION OF THE SERVICES TO BE RENDERED
UNDER THIS AGREEMENT, THE COMPANY SHALL PAY EXECUTIVE A SALARY AT THE RATE OF
THREE

 

--------------------------------------------------------------------------------


 


HUNDRED SEVENTY-FIVE THOUSAND DOLLARS ($375,000) PER YEAR (“BASE SALARY”).  THE
BASE SALARY SHALL BE PAID IN ACCORDANCE WITH THE COMPANY’S REGULARLY ESTABLISHED
PAYROLL PRACTICES.  EXECUTIVE’S BASE SALARY WILL BE REVIEWED FROM TIME TO TIME
IN ACCORDANCE WITH THE ESTABLISHED PROCEDURES OF THE COMPANY FOR ADJUSTING
SALARIES FOR SIMILARLY SITUATED EMPLOYEES AND MAY BE ADJUSTED IN THE SOLE
DISCRETION OF THE COMPANY.


 


B.               BENEFITS.  EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN THE
HEALTH AND WELFARE BENEFITS MADE GENERALLY AVAILABLE BY THE COMPANY TO OTHER
OFFICERS OF THE COMPANY, IN ACCORDANCE WITH THE BENEFIT PLANS ESTABLISHED BY THE
COMPANY, AND AS MAY BE AMENDED FROM TIME TO TIME IN THE COMPANY’S SOLE
DISCRETION.  IN ADDITION, EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING:


 


(I)                         DISCRETIONARY INCENTIVE BONUS:  ENTITLEMENT TO AN
INCENTIVE BONUS, IF ANY, WILL BE SUBJECT TO THE RECOMMENDATION OF THE COMPANY’S
CHIEF EXECUTIVE OFFICER, IN HIS SOLE DISCRETION, TO THE COMPENSATION COMMITTEE
OF THE BOARD OF DIRECTORS OF THE COMPANY AND APPROVAL OF THE COMPENSATION
COMMITTEE, IN ITS SOLE DISCRETION.


 


(II)                      CAR ALLOWANCE:  EXECUTIVE SHALL BE ENTITLED TO A
MONTHLY CAR ALLOWANCE OF $1,100.


 


(III)                   TAX PREPARATION BENEFIT:  EXECUTIVE SHALL BE ENTITLED TO
REIMBURSEMENT OF UP TO $5,000 ANNUALLY FOR COSTS INCURRED TO PREPARE EXECUTIVE’S
ANNUAL INCOME TAX RETURNS.


 


(IV)                  DISABILITY INSURANCE:  EXECUTIVE SHALL BE ENTITLED TO
DISABILITY INSURANCE THAT WILL PROVIDE A FULL ANNUAL SALARY BENEFIT IN THE EVENT
EXECUTIVE IS TERMINATED BY THE COMPANY DUE TO A DISABILITY (AS DEFINED IN
SECTION 4(C) OF THIS AGREEMENT) PURSUANT TO THE TERMS OF THIS AGREEMENT OR
COVERAGE OTHERWISE IS TRIGGERED DURING THE TERM OF THIS AGREEMENT OR AS
OTHERWISE PROVIDED UNDER SUCH DISABILITY INSURANCE POLICY.


 


(V)                     PERSONAL ASSISTANT:  EXECUTIVE SHALL BE ENTITLED TO THE
USE OF A PERSONAL ASSISTANT ON A HALF-TIME BASIS DURING THE TERM OF THIS
AGREEMENT.


 


C.               EXPENSES.  THE COMPANY SHALL REIMBURSE EXECUTIVE FOR REASONABLE
BUSINESS EXPENSES INCURRED IN THE PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER IN
ACCORDANCE WITH THE COMPANY’S EXPENSE REIMBURSEMENT GUIDELINES.


 


D.               STOCK OPTION.  EXECUTIVE WILL BE AWARDED A STOCK OPTION
PURSUANT TO THE COMPANY’S 1998 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED, TO
ACQUIRE UP TO 150,000 SHARES OF THE COMMON STOCK OF THE COMPANY AT AN EXERCISE
PRICE PER SHARE EQUAL TO THE FAIR MARKET VALUE OF ONE SHARE OF THE COMPANY’S
COMMON STOCK ON THE DATE OF GRANT.  THE FOREGOING STOCK OPTION SHALL HAVE A TEN
YEAR TERM, SHALL VEST ANNUALLY OVER THE THREE (3) YEAR TERM OF EMPLOYMENT
(UNLESS EARLIER VESTED PURSUANT TO SECTION 3(B) OF THIS AGREEMENT) IN ACCORDANCE
WITH THE COMPANY’S 1998 STOCK INCENTIVE PLAN’S VESTING SCHEDULE AND SHALL
OTHERWISE

 

2

--------------------------------------------------------------------------------


 


BE ISSUED IN ACCORDANCE WITH THE COMPANY’S STANDARD FORM OF NOTICE OF GRANT OF
STOCK OPTION AND STOCK OPTION AGREEMENT.  THE COMPANY ACKNOWLEDGES AND AGREES
THAT SUCH SHARES OF COMMON STOCK ISSUED PURSUANT TO THE COMPANY’S 1998 STOCK
INCENTIVE PLAN ARE, OR SHALL BE AT THE TIME OF EXERCISE OF THE STOCK OPTION (OR
ANY PORTION THEREOF), REGISTERED PURSUANT TO A REGISTRATION STATEMENT ON FORM
S-8, PROVIDED THAT THE COMPANY CONTINUES TO BE SUBJECT TO THE REPORTING
REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


3.                          TERM OF EMPLOYMENT; TERMINATION OF EMPLOYMENT

 


A.               TERM OF EMPLOYMENT.   THE TERM OF THIS AGREEMENT SHALL BE FOR
THREE (3) YEARS FOLLOWING THE EFFECTIVE DATE OF THIS AGREEMENT (“TERM OF
EMPLOYMENT”).  DURING THE TERM OF EMPLOYMENT, THE COMPANY MAY TERMINATE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY AT ANY TIME, WITHOUT ANY ADVANCE NOTICE,
FOR ANY REASON OR NO REASON AT ALL.  UPON EXPIRATION OF THE TERM OF EMPLOYMENT,
THE COMPANY SHALL PAY TO EXECUTIVE ANY COMPENSATION THEN DUE AND OWING. 
THEREAFTER, ALL OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT SHALL CEASE.


 


B.               SEVERANCE.  IN THE EVENT THAT THE COMPANY TERMINATES THE
EMPLOYMENT OF EXECUTIVE DURING THE TERM OF EMPLOYMENT WITHOUT CAUSE, OR
EXECUTIVE TERMINATES HIS EMPLOYMENT FOR GOOD REASON, EXECUTIVE SHALL RECEIVE,
SUBJECT TO EXECUTIVE’S CONTINUED COMPLIANCE WITH THE TERMS OF SECTION 6(B) OF
THIS AGREEMENT REGARDING NON-INTERFERENCE, HIS THEN-CURRENT BASE SALARY, PAYABLE
IN PERIODIC INSTALLMENTS, IN THE FORM OF SALARY CONTINUATION IN ACCORDANCE WITH
THE COMPANY’S NORMAL PAYROLL PRACTICES FOR THE LESSER OF (I) TWO (2) YEARS FROM
THE DATE OF TERMINATION OF EMPLOYMENT IF EXECUTIVE’S EMPLOYMENT IS SO TERMINATED
AT ANY TIME PRIOR TO THE SECOND ANNIVERSARY OF THIS AGREEMENT AND (II) ONE (1)
YEAR FROM THE DATE OF TERMINATION OF EMPLOYMENT IF EXECUTIVE’S EMPLOYMENT IS SO
TERMINATED AT ANY TIME THEREAFTER DURING THE TERM OF EMPLOYMENT.  IN ADDITION,
EXECUTIVE SHALL BE ENTITLED TO RECEIVE (I) ANY BONUS ALREADY APPROVED BY THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY IN ACCORDANCE
WITH SECTION 2(B)(I) OF THIS AGREEMENT AND (II) CONTINUED MEDICAL BENEFIT
COVERAGE FOR HIMSELF AND HIS ELIGIBLE DEPENDENTS UNTIL THE EARLIER OF THE DATE
THAT EXECUTIVE BECOMES ENTITLED TO MEDICAL BENEFITS FROM ANOTHER EMPLOYER OR THE
END OF THE PERIOD OF BASE SALARY CONTINUATION, SUBJECT TO EXECUTIVE’S PAYMENT OF
APPLICABLE PREMIUMS, IF ANY, AT THE SAME RATE THAT WOULD HAVE APPLIED HAD
EXECUTIVE REMAINED IN THE EMPLOYMENT OF THE COMPANY.  EXECUTIVE SHALL ALSO
RECEIVE FULL AND IMMEDIATE VESTING OF ANY UNVESTED PORTION OF THE STOCK OPTION
GRANTED IN ACCORDANCE WITH THIS AGREEMENT.  EXECUTIVE’S ELIGIBILITY FOR SALARY
CONTINUATION AND MEDICAL BENEFIT COVERAGE IS CONDITIONED ON EXECUTIVE HAVING
FIRST SIGNED A RELEASE AGREEMENT IN A FORM ACCEPTABLE TO THE COMPANY CONTAINING
TERMS AND CONDITIONS FOR THE RELEASE OF ANY AND ALL CLAIMS AGAINST THE COMPANY
THROUGH THE EFFECTIVE DATE OF THAT

 

3

--------------------------------------------------------------------------------


 


AGREEMENT.  NOTWITHSTANDING THE FOREGOING, ANY PAYMENT OR BENEFIT (WITHIN THE
MEANING OF SECTION 280G(B)(2) OF THE INTERNAL REVENUE CODE (“IRC”)) PROVIDED TO
EXECUTIVE UNDER THIS SECTION 3(B) (COLLECTIVELY REFERRED TO AS THE “PAYMENT”)
SHALL NOT EXCEED THE MAXIMUM AMOUNT NECESSARY TO AVOID SUBJECTING THE PAYMENT TO
THE EXCISE TAX IMPOSED BY IRC SECTION 4999.  EXECUTIVE SHALL NOT BE REQUIRED TO
MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS AGREEMENT BY SEEKING
OTHER EMPLOYMENT OR OTHERWISE, AND NO SUCH PAYMENT SHALL BE OFFSET OR REDUCED BY
THE AMOUNT OF ANY COMPENSATION OR BENEFITS PROVIDED TO EXECUTIVE IN ANY
SUBSEQUENT EMPLOYMENT.


 


4.                          TERMINATION OF EMPLOYMENT

 


A.               TERMINATION FOR CAUSE.  THE COMPANY MAY TERMINATE EXECUTIVE’S
EMPLOYMENT FOR CAUSE AT ANY TIME DURING THE TERM OF EMPLOYMENT.  UPON A
TERMINATION FOR CAUSE, THE COMPANY SHALL PAY TO EXECUTIVE ALL COMPENSATION TO
WHICH EXECUTIVE IS ENTITLED UP THROUGH THE DATE OF TERMINATION, SUBJECT TO ANY
OTHER RIGHTS OR REMEDIES OF EXECUTIVE UNDER LAW; AND THEREAFTER ALL OBLIGATIONS
OF THE COMPANY UNDER THIS AGREEMENT SHALL CEASE.  FOR PURPOSES OF THIS
AGREEMENT, “CAUSE” SHALL MEAN:  IF EXECUTIVE HAS BEEN CONVICTED OF A FELONY
INVOLVING FRAUD OR DISHONESTY, OR THE TERMINATION IS EVIDENCED BY A RESOLUTION
ADOPTED IN GOOD FAITH BY A MAJORITY OF THE BOARD OF DIRECTORS OF THE COMPANY TO
THE EFFECT THAT EXECUTIVE (I) INTENTIONALLY AND CONTINUALLY FAILED SUBSTANTIALLY
TO PERFORM HIS REASONABLY ASSIGNED DUTIES WITH THE COMPANY, WHICH FAILURE
CONTINUED FOR A PERIOD OF AT LEAST THIRTY (30) DAYS AFTER A WRITTEN NOTICE OF
DEMAND FOR SUBSTANTIAL PERFORMANCE HAS BEEN DELIVERED TO EXECUTIVE SPECIFYING
THE MANNER IN WHICH EXECUTIVE HAS FAILED SUBSTANTIALLY TO PERFORM, OR (II)
INTENTIONALLY ENGAGED IN CONDUCT WHICH IS DEMONSTRABLY AND MATERIALLY INJURIOUS
TO THE COMPANY; PROVIDED, THAT NO TERMINATION OF EXECUTIVE’S EMPLOYMENT SHALL BE
FOR CAUSE AS SET FORTH IN CLAUSE (II) ABOVE UNTIL THERE SHALL HAVE BEEN
DELIVERED TO EXECUTIVE A COPY OF A WRITTEN NOTICE SETTING FORTH THE CONDUCT SET
FORTH IN CLAUSE (II) AND SPECIFYING THE PARTICULARS THEREOF IN DETAIL.  NO ACT,
NOR FAILURE TO ACT, SHALL BE CONSIDERED “INTENTIONAL” UNLESS EXECUTIVE HAS
ACTED, OR FAILED TO ACT, WITH A LACK OF GOOD FAITH AND WITH A LACK OF REASONABLE
BELIEF THAT EXECUTIVE’S ACTION OR FAILURE TO ACT WAS IN THE BEST INTEREST OF THE
COMPANY.


 


B.               BY DEATH.  EXECUTIVE’S EMPLOYMENT SHALL TERMINATE AUTOMATICALLY
UPON EXECUTIVE’S DEATH.  UPON A TERMINATION AS A RESULT OF EXECUTIVE’S DEATH,
THE COMPANY SHALL PAY TO EXECUTIVE’S BENEFICIARIES OR ESTATE, AS APPROPRIATE,
ANY COMPENSATION THEN DUE AND OWING.  THEREAFTER, ALL OBLIGATIONS OF THE COMPANY
UNDER THIS AGREEMENT SHALL CEASE.  NOTHING IN THIS SECTION 4.B. SHALL AFFECT ANY
ENTITLEMENT OF EXECUTIVE’S HEIRS OR DEVISEES TO THE BENEFITS OF ANY LIFE
INSURANCE PLAN OR OTHER APPLICABLE BENEFITS TO WHICH THEY ARE ENTITLED AS A
RESULT OF EXECUTIVE’S DEATH.

 

4

--------------------------------------------------------------------------------


 


C.               BY DISABILITY.  IF EXECUTIVE SUFFERS FROM A DISABILITY, THEN,
TO THE EXTENT PERMITTED BY LAW, THE COMPANY MAY TERMINATE EXECUTIVE’S
EMPLOYMENT.  “DISABILITY” SHALL MEAN THAT EXECUTIVE IS UNABLE TO CARRY OUT THE
RESPONSIBILITIES AND FUNCTIONS OF THE POSITION HELD BY EXECUTIVE BY REASON OF
ANY PHYSICAL OR MENTAL IMPAIRMENT FOR MORE THAN 120 DAYS IN ANY TWELVE-MONTH
PERIOD.  UPON A TERMINATION AS A RESULT OF EXECUTIVE’S DISABILITY, THE COMPANY
SHALL PAY TO EXECUTIVE ALL COMPENSATION TO WHICH HE IS ENTITLED UP THROUGH THE
DATE OF TERMINATION, AND THEREAFTER ALL OBLIGATIONS OF THE COMPANY UNDER THIS
AGREEMENT SHALL CEASE.  NOTHING IN THIS AGREEMENT SHALL AFFECT EXECUTIVE’S
RIGHTS UNDER ANY DISABILITY PLAN IN WHICH EXECUTIVE IS A PARTICIPANT.


 


D.               FOR GOOD REASON.  EXECUTIVE’S TERMINATION SHALL BE FOR “GOOD
REASON” IF EXECUTIVE PROVIDES WRITTEN NOTICE TO THE COMPANY’S CHIEF EXECUTIVE
OFFICER AND THE BOARD OF DIRECTORS OF THE COMPANY OF THE GOOD REASON WITHIN
THIRTY (30) DAYS OF THE EVENT CONSTITUTING GOOD REASON AND PROVIDES THE COMPANY
WITH A PERIOD OF TWENTY (20) DAYS TO CURE THE EVENT CONSTITUTING GOOD REASON AND
THE COMPANY FAILS TO CURE THE GOOD REASON WITHIN THAT PERIOD.  FOR PURPOSES OF
THIS AGREEMENT, “GOOD REASON” SHALL MEAN EITHER (A) A MATERIAL REDUCTION IN
EXECUTIVE’S BASE SALARY OR (B) A RELOCATION OF EXECUTIVE’S PLACE OF EMPLOYMENT
BY MORE THAN FIFTY (50) MILES, PROVIDED AND ONLY IF SUCH CHANGE, REDUCTION OR
RELOCATION IS EFFECTED BY THE COMPANY WITHOUT EXECUTIVE’S CONSENT.


 


5.                          TERMINATION OBLIGATIONS

 


A.               RETURN OF PROPERTY.  EXECUTIVE AGREES THAT ALL PROPERTY
(INCLUDING WITHOUT LIMITATION ALL EQUIPMENT, TANGIBLE PROPRIETARY INFORMATION,
DOCUMENTS, RECORDS, NOTES, CONTRACTS AND COMPUTER-GENERATED MATERIALS) FURNISHED
TO OR CREATED OR PREPARED BY EXECUTIVE INCIDENT TO EXECUTIVE’S EMPLOYMENT
BELONGS TO THE COMPANY AND SHALL BE PROMPTLY RETURNED TO THE COMPANY UPON
TERMINATION OF EXECUTIVE’S EMPLOYMENT.


 


B.               TERMINATION AND COOPERATION.  UPON TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, EXECUTIVE SHALL BE DEEMED TO HAVE TERMINATED ALL
EMPLOYMENT POSITIONS THEN HELD WITH THE COMPANY AND ITS AFFILIATES AND FROM ALL
POSITIONS AS A DIRECTOR OF ANY OF THE COMPANY’S SUBSIDIARIES BUT NOT AS A
DIRECTOR OF THE COMPANY ITSELF.  FOLLOWING ANY TERMINATION OF EMPLOYMENT,
EXECUTIVE SHALL COOPERATE WITH THE COMPANY IN THE WINDING UP OF PENDING WORK ON
BEHALF OF THE COMPANY AND THE ORDERLY TRANSFER OF WORK TO OTHER EMPLOYEES. 
EXECUTIVE SHALL ALSO COOPERATE WITH THE COMPANY, AT THE COMPANY’S EXPENSE TO THE
EXTENT ALLOWED BY LAW, IN THE DEFENSE OF ANY ACTION BROUGHT BY ANY THIRD PARTY
AGAINST THE COMPANY THAT RELATES TO EXECUTIVE’S EMPLOYMENT BY THE COMPANY,
WHETHER BROUGHT BEFORE OR AFTER EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE
COMPANY.

 

5

--------------------------------------------------------------------------------


 


6.                          CONFIDENTIAL INFORMATION; PROHIBITION ON THIRD PARTY
INFORMATION

 


A.               CONFIDENTIAL INFORMATION AGREEMENT.  EXECUTIVE SHALL HOLD IN
CONFIDENCE FOR THE BENEFIT OF THE COMPANY ALL SECRET OR CONFIDENTIAL
INFORMATION, KNOWLEDGE OR DATA, INCLUDING PROPRIETARY INFORMATION AND TRADE
SECRETS, RELATING TO THE COMPANY AND ITS BUSINESSES, WHICH SHALL HAVE BEEN
OBTAINED BY EXECUTIVE PRIOR TO OR IN THE COURSE OF EXECUTIVE’S EMPLOYMENT BY THE
COMPANY (“CONFIDENTIAL INFORMATION”), PROVIDED, HOWEVER, THAT CONFIDENTIAL
INFORMATION SHALL NOT RETAIN ITS STATUS AS SUCH IF THE CONFIDENTIAL INFORMATION
(I) IS PUBLICLY KNOWN THROUGH NO ACT OR OMISSION OF EXECUTIVE, (II) BECOMES
AVAILABLE TO EXECUTIVE ON A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE
COMPANY, PROVIDED THAT SUCH SOURCE IS NOT BOUND BY A CONFIDENTIALITY AGREEMENT
WITH, OR OTHER OBLIGATION OF SECRECY TO, THE COMPANY OR ANOTHER PARTY, OR
(III) IS KNOW BY EXECUTIVE PRIOR TO RECEIVING IT FROM THE COMPANY, PROVIDED THAT
SUCH INFORMATION IS NOT SUBJECT TO ANOTHER CONFIDENTIALITY AGREEMENT WITH, OR
OTHER OBLIGATION OF SECRECY TO, THE COMPANY OR ANOTHER PARTY.  EXECUTIVE ALSO
SHALL HAVE THE RIGHT TO DISCLOSE CONFIDENTIAL INFORMATION TO THE EXTENT REQUIRED
BY LAW, PROVIDED THAT EXECUTIVE FIRST GIVES PROMPT WRITTEN NOTICE TO THE COMPANY
REGARDING THE INTENTION TO MAKE SUCH DISCLOSURE AND, PROVIDED, FURTHER,
EXECUTIVE REQUESTS CONFIDENTIAL TREATMENT OF SUCH CONFIDENTIAL INFORMATION TO
THE FULLEST EXTENT PERMITTED BY LAW. WHETHER BEFORE OR AFTER TERMINATION OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, EXECUTIVE SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY, COMMUNICATE OR DIVULGE ANY CONFIDENTIAL
INFORMATION, OTHER THAN TO THE COMPANY AND TO THOSE PERSONS OR ENTITIES
DESIGNATED BY THE COMPANY OR AS OTHERWISE IS REASONABLY NECESSARY FOR EXECUTIVE
TO CARRY OUT HIS OR HER RESPONSIBILITIES AS AN EXECUTIVE OF THE COMPANY.


 


B.               NON-INTERFERENCE.  EXECUTIVE ACKNOWLEDGES THAT, BECAUSE OF
EXECUTIVE’S POSITION IN THE COMPANY, EXECUTIVE WILL HAVE ACCESS TO CONFIDENTIAL
INFORMATION BELONGING TO THE COMPANY.  TO PRESERVE AND PROTECT THIS INFORMATION
AND THE ASSETS OF THE COMPANY, AND IN CONSIDERATION OF THE SEVERANCE AND
BENEFITS PROVIDED TO EXECUTIVE UNDER THIS AGREEMENT, EXECUTIVE AGREES THAT
DURING THE TERM OF EXECUTIVE’S EMPLOYMENT AND FOR THE LONGER OF EITHER (I) THE
PERIOD DURING WHICH EXECUTIVE CONTINUES TO RECEIVE, OR EXCEPT FOR EXECUTIVE’S
VOLUNTARY WAIVER OF SALARY CONTINUATION OR BREACH OF THIS SECTION 6.B. EXECUTIVE
WOULD BE ENTITLED TO RECEIVE, SALARY CONTINUATION PURSUANT TO THE TERMS OF THIS
AGREEMENT AND (II) ONE (1) YEAR AFTER THE TERMINATION OF EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY, IN ADDITION TO EXECUTIVE’S OTHER OBLIGATIONS HEREUNDER OR
UNDER ANY OTHER PROPRIETARY INFORMATION AGREEMENT BETWEEN EXECUTIVE AND THE
COMPANY, EXECUTIVE SHALL NOT, FOR EXECUTIVE OR ANY THIRD PARTY, DIRECTLY OR
INDIRECTLY (A) DIVERT OR ATTEMPT TO DIVERT FROM THE COMPANY ANY BUSINESS OF ANY
KIND, INCLUDING WITHOUT LIMITATION THE SOLICITATION OF OR INTERFERENCE WITH ANY
OF ITS CUSTOMERS, CLIENTS, MEMBERS, BUSINESS PARTNERS OR

 

6

--------------------------------------------------------------------------------


 


SUPPLIERS, (B) SOLICIT, RAID, ENTICE OR INDUCE, EITHER DIRECTLY OR THROUGH A
THIRD PARTY, ANY CURRENT OR FORMER EMPLOYEE OF THE COMPANY TO BE EMPLOYED BY
ANOTHER PERSON, OR EITHER DIRECTLY OR THROUGH A THIRD PARTY HIRE OR OTHERWISE
EMPLOY ANY CURRENT OR FORMER EMPLOYEE OF THE COMPANY, OR (C) WORK IN ANY
CAPACITY THAT WOULD COMPETE DIRECTLY WITH THE COMPANY.  IN ADDITION TO ANY OTHER
REMEDIES TO WHICH COMPANY WOULD BE ENTITLED, IN THE EVENT OF A BREACH OF THIS
SECTION 6.B. BY EXECUTIVE, ALL SALARY CONTINUATION AND OTHER BENEFITS TO WHICH
EXECUTIVE WOULD BE ENTITLED SHALL CEASE.


 


C.               NON-DISCLOSURE OF THIRD PARTY INFORMATION.  EXECUTIVE
REPRESENTS AND WARRANTS AND COVENANTS THAT EXECUTIVE SHALL NOT DISCLOSE TO THE
COMPANY, OR USE, OR INDUCE THE COMPANY TO USE, ANY CONFIDENTIAL OR PROPRIETARY
INFORMATION OR TRADE SECRETS OF OTHERS AT ANY TIME, AND EXECUTIVE ACKNOWLEDGES
AND AGREES THAT ANY VIOLATION OF THIS PROVISION SHALL BE GROUNDS FOR EXECUTIVE’S
IMMEDIATE TERMINATION AND COULD SUBJECT EXECUTIVE TO SUBSTANTIAL CIVIL
LIABILITIES AND CRIMINAL PENALTIES.  EXECUTIVE FURTHER SPECIFICALLY AND
EXPRESSLY ACKNOWLEDGES THAT NO OFFICER OR OTHER EMPLOYEE OR REPRESENTATIVE OF
THE COMPANY HAS REQUESTED OR INSTRUCTED EXECUTIVE TO DISCLOSE OR USE ANY SUCH
THIRD PARTY CONFIDENTIAL OR PROPRIETARY INFORMATION OR TRADE SECRETS.


 


7.                          AMENDMENTS; WAIVERS; REMEDIES

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive.  Failure to exercise any right under this Agreement shall not
constitute a waiver of such right.  Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches.  All rights or
remedies specified for a party herein shall be cumulative and in addition to all
other rights and remedies of the party hereunder or under applicable law.

 


8.                          ASSIGNMENT; BINDING EFFECT

 


A.               ASSIGNMENT.  THE PERFORMANCE OF EXECUTIVE IS PERSONAL
HEREUNDER, AND EXECUTIVE AGREES THAT EXECUTIVE SHALL HAVE NO RIGHT TO ASSIGN AND
SHALL NOT ASSIGN OR PURPORT TO ASSIGN ANY RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT.  THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED BY THE COMPANY, AND
NOTHING IN THIS AGREEMENT SHALL PREVENT THE CONSOLIDATION, MERGER OR SALE OF THE
COMPANY OR A SALE OF ANY OR ALL OR SUBSTANTIALLY ALL OF ITS ASSETS.


 


B.               BINDING EFFECT.  SUBJECT TO THE FOREGOING RESTRICTION ON
ASSIGNMENT BY EXECUTIVE, THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
BINDING UPON EACH OF THE PARTIES; THE AFFILIATES, OFFICERS, DIRECTORS, AGENTS,
SUCCESSORS AND ASSIGNS OF THE COMPANY; AND THE HEIRS, DEVISEES, SPOUSES, LEGAL
REPRESENTATIVES AND SUCCESSORS OF EXECUTIVE.

 

7

--------------------------------------------------------------------------------


 


9.                          SEVERABILITY

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.  In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 


10.                   ARBITRATION

 


A.               AGREEMENT TO ARBITRATE CLAIMS.  THE COMPANY AND EXECUTIVE AGREE
THAT ANY EXISTING OR FUTURE DISPUTE, CONTROVERSY, CLAIM OR ACTION (“DISPUTE” OR
“CLAIM”) ARISING OUT OF THE RETENTION OR EMPLOYMENT OF EXECUTIVE BY THE COMPANY,
THE TERMINATION OF THAT EMPLOYMENT, OR ARISING UNDER THIS AGREEMENT SHALL BE
RESOLVED BY FINAL AND BINDING ARBITRATION.  SUCH ARBITRATION SHALL OCCUR IN
ACCORDANCE WITH THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES OF
THE AMERICAN ARBITRATION ASSOCIATION.


 


B.               SCOPE OF DISPUTES AND CLAIMS TO BE ARBITRATED. COMPANY AND
EXECUTIVE UNDERSTAND AND AGREE THAT THIS AGREEMENT SHALL APPLY TO ANY AND ALL
DISPUTES ARISING FROM OR RELATING TO EXECUTIVE’S HIRING, EMPLOYMENT WITH OR
TERMINATION OF EMPLOYMENT BY THE COMPANY OR ARISING UNDER THIS AGREEMENT. THIS
AGREEMENT TO ARBITRATE APPLIES TO DISPUTES ARISING IN TORT OR CONTRACT, PURSUANT
TO STATUTE, REGULATION OR OTHERWISE, NOW IN EXISTENCE OR WHICH MAY IN THE FUTURE
BE ENACTED, AMENDED OR JUDICIALLY RECOGNIZED, INCLUDING BUT NOT LIMITED TO THE
FOLLOWING:


 


(I)                         CLAIMS FOR FRAUDULENT INDUCEMENT OF CONTRACT OR
BREACH OF CONTRACT OR CONTRACTUAL OBLIGATION, WHETHER SUCH ALLEGED CONTRACT OR
OBLIGATION BE ORAL, WRITTEN, EXPRESS, OR IMPLIED BY FACT OR LAW;


 


(II)                      CLAIMS OF FRAUD, OR WRONGFUL TERMINATION, INCLUDING
VIOLATION OF PUBLIC POLICY AND CONSTRUCTIVE DISCHARGE;


 


(III)                   CLAIMS OF DISCRIMINATION OR HARASSMENT UNDER ANY AND ALL
STATE AND FEDERAL STATUTES THAT PROHIBIT DISCRIMINATION IN EMPLOYMENT, AS WELL
AS CLAIMS FOR VIOLATION OF ANY OTHER STATE OR FEDERAL STATUTE EXCEPT AS SET
FORTH BELOW;


 


(IV)                  CLAIMS OF NON-PAYMENT OR INCORRECT PAYMENT OF WAGES,
COMMISSIONS, BONUSES, SEVERANCE, EXECUTIVE FRINGE BENEFITS, STOCK OPTIONS AND
THE LIKE, WHETHER SUCH CLAIMS BE PURSUANT TO ALLEGED EXPRESS OR IMPLIED CONTRACT
OR OBLIGATION, EQUITY, THE CALIFORNIA LABOR CODE, THE FAIR LABOR STANDARDS ACT,
THE EMPLOYEE RETIREMENT INCOME SECURITIES ACT, AND

 

8

--------------------------------------------------------------------------------


 


ANY OTHER LOCAL, STATE OR FEDERAL LAW CONCERNING WAGES, COMPENSATION OR
EXECUTIVE BENEFITS;


 


(V)                     CLAIMS FOR INFLICTION OF EMOTIONAL DISTRESS,
MISREPRESENTATION, INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE,
VIOLATION OF PUBLIC POLICY, DEFAMATION, UNFAIR BUSINESS PRACTICES, AND ANY OTHER
TORT OR TORT-LIKE CAUSES OF ACTION RELATING TO OR ARISING FROM THE EMPLOYMENT
RELATIONSHIP OR THE FORMATION OR TERMINATION THEREOF; AND


 


(VI)                  CLAIMS ARISING OUT OF OR RELATING TO THE GRANT, EXERCISE,
VESTING AND/OR ISSUANCE OF EQUITY IN THE COMPANY OR OPTIONS TO PURCHASE EQUITY
IN THE COMPANY.


 


C.               SOLE AND EXCLUSIVE REMEDY.  THE COMPANY AND EXECUTIVE
UNDERSTAND AND AGREE THAT EXCEPT FOR SUCH LIMITED POST-ARBITRATION JUDICIAL
REVIEW AS MAY BE PERMITTED BY LAW, ARBITRATION OF SUCH DISPUTES, AS PROVIDED FOR
HEREIN, SHALL BE THE SOLE AND EXCLUSIVE MECHANISM FOR RESOLVING ANY AND ALL
EXISTING AND FUTURE DISPUTES, AND THAT NO OTHER FORUM FOR DISPUTE RESOLUTION
WILL BE AVAILABLE TO EITHER PARTY.  THE ONLY EXCEPTIONS ARE THE CLAIMS
IDENTIFIED BELOW, WHICH MAY BE RESOLVED IN ANY APPROPRIATE FORA, INCLUDING
COURTS OF LAW, AS REQUIRED BY THE LAWS THEN IN EFFECT:


 


(I)                         CLAIMS FOR BENEFITS UNDER THE WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND STATE DISABILITY INSURANCE LAWS; OR


 


(II)                      CLAIMS CONCERNING THE VALIDITY, INFRINGEMENT OR
ENFORCEABILITY OF ANY TRADE SECRET, PATENT RIGHT, COPYRIGHT, TRADEMARK, OR ANY
OTHER INTELLECTUAL OR CONFIDENTIAL PROPERTY RIGHT HELD OR SOUGHT BY THE COMPANY.


 


D.               DECISION OF ARBITRATOR BINDING; WAIVER OF TRIAL BEFORE COURT,
JURY OR GOVERNMENT AGENCY.  COMPANY AND EXECUTIVE UNDERSTAND AND AGREE THAT
ARBITRATION SHALL BE INSTEAD OF A TRIAL BEFORE A COURT OR JURY, OR A HEARING
BEFORE A GOVERNMENT AGENCY.  THE COMPANY AND EXECUTIVE UNDERSTAND AND AGREE THAT
THE DECISION OF THE ARBITRATOR SHALL BE FINAL AND BINDING ON BOTH THE COMPANY
AND EXECUTIVE, AND IT SHALL PROVIDE THE EXCLUSIVE REMEDY(IES) FOR RESOLVING ANY
AND ALL DISPUTES BETWEEN THE COMPANY AND EXECUTIVE, AS PROVIDED HEREIN, AND IT
SHALL BE ENFORCEABLE BY ANY COURT HAVING PROPER JURISDICTION.

 


THE COMPANY AND EXECUTIVE FURTHER UNDERSTAND AND AGREE THAT BY SIGNING THIS
AGREEMENT, EACH IS EXPRESSLY WAIVING ANY AND ALL RIGHTS TO A TRIAL BEFORE A
COURT OR JURY OR BEFORE A GOVERNMENT AGENCY REGARDING ANY DISPUTE OR CLAIM WHICH
EACH NOW HAS OR MAY IN THE FUTURE HAVE, AS PROVIDED FOR HEREIN.


 


E.               PLACE OF ARBITRATION.  THE COMPANY AND EXECUTIVE UNDERSTAND AND
AGREE THAT ARBITRATION OF DISPUTES PROVIDED FOR HEREIN SHALL TAKE PLACE IN SAN

 

9

--------------------------------------------------------------------------------


 


FRANCISCO, CALIFORNIA.  IF, AT THE TIME THE DISPUTE IN QUESTION ARISES,
EXECUTIVE LIVES AND WORKS MORE THAN ONE HUNDRED (100) MILES FROM SAN FRANCISCO,
CALIFORNIA, THEN EXECUTIVE HAS THE OPTION OF REQUESTING THAT THE ARBITRATION
TAKE PLACE IN THE COUNTY IN WHICH THE COMPANY HAS AN EXECUTIVE OFFICE THAT IS
NEAREST TO EXECUTIVE’S RESIDENCE AT THE TIME THE DISPUTE IN QUESTION ARISES.


 


F.                 COSTS OF ARBITRATION.  THE COMPANY AND EXECUTIVE UNDERSTAND
AND AGREE THAT THE ARBITRATOR’S FEE WILL BE BORNE SOLELY BY THE COMPANY. 
ADDITIONALLY, THE COMPANY WILL BEAR ALL OTHER COSTS RELATED TO THE ARBITRATION,
ASSUMING SUCH COSTS ARE NOT EXPENSES THAT EXECUTIVE WOULD BE REQUIRED TO BEAR IF
HE WERE BRINGING AN ACTION IN A COURT OF LAW.  THE COMPANY AND EXECUTIVE SHALL
EACH BEAR THEIR OWN ATTORNEYS’ FEES INCURRED IN CONNECTION WITH THE ARBITRATION,
AND THE ARBITRATOR WILL NOT HAVE AUTHORITY TO AWARD ATTORNEYS’ FEES UNLESS A
STATUTE AT ISSUE IN THE DISPUTE OR OTHER APPROPRIATE LAW AUTHORIZES THE AWARD OF
ATTORNEYS’ FEES TO THE PREVAILING PARTY, IN WHICH CASE THE ARBITRATOR SHALL HAVE
THE AUTHORITY TO MAKE AN AWARD OF ATTORNEYS’ FEES AS PERMITTED BY THE APPLICABLE
STATUTE.


 


G.              PROCEDURE.  THE ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE
WITH THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES OF THE
AMERICAN ARBITRATION ASSOCIATION.


 


H.              WRITTEN ARBITRATION DECISION.  THE COMPANY AND EXECUTIVE
UNDERSTAND AND AGREE THAT, IN ANY ARBITRATION ARISING FROM THIS AGREEMENT TO
ARBITRATE, THE ARBITRATOR WILL BE REQUIRED TO ISSUE A WRITTEN ARBITRATION
DECISION THAT CLEARLY SETS FORTH THE ESSENTIAL FINDINGS ON WHICH THAT AWARD IS
BASED.


 


I.                 PRESERVATION OF REMEDIES.  THE COMPANY AND EXECUTIVE
UNDERSTAND AND AGREE THAT, IN ANY ARBITRATION ARISING FROM THIS AGREEMENT TO
ARBITRATE, EXECUTIVE AND THE COMPANY WILL PRESERVE ALL REMEDIES TO WHICH EACH
WOULD OTHERWISE BE ENTITLED IN A COURT OF LAW, EXCEPT AS LIMITED UNDER THE TERMS
OF THIS AGREEMENT.


 


J.                 NECESSARY MINIMUM STANDARD OF DISCOVERY.  THE COMPANY AND
EXECUTIVE UNDERSTAND AND AGREE THAT, IN ANY ARBITRATION ARISING FROM THIS
AGREEMENT TO ARBITRATE, THE COMPANY AND EXECUTIVE WILL BE ENTITLED TO DISCOVERY
IN ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTION
1283(A).


 


K.             KNOWING AND VOLUNTARY AGREEMENT TO ARBITRATE.  THE COMPANY AND
EXECUTIVE HAVE BEEN ADVISED TO CONSULT WITH ATTORNEYS OF THEIR OWN CHOOSING
BEFORE AGREEING TO ARBITRATE, AND HAVE HAD AN OPPORTUNITY TO DO SO.


 


THE COMPANY AND EXECUTIVE HAVE READ THIS AGREEMENT TO ARBITRATE CAREFULLY AND
UNDERSTAND THAT BY SIGNING IT, EACH IS WAIVING ALL RIGHTS TO A TRIAL OR HEARING
BEFORE A COURT OR

 

10

--------------------------------------------------------------------------------


 


JURY OR GOVERNMENT AGENCY OF ANY AND ALL DISPUTES AS PROVIDED FOR HEREIN.


 


11.                   GOVERNING LAW

 


A.               GOVERNING LAW.  THE COMPANY AND EXECUTIVE UNDERSTAND AND AGREE
THAT THIS AGREEMENT, INCLUDING THE OBLIGATION TO ARBITRATE, AND ITS VALIDITY,
CONSTRUCTION AND PERFORMANCE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.


 


B.               NO EMPLOYEE BENEFIT PLAN.  THE PARTIES SPECIFICALLY INTEND THAT
THIS AGREEMENT AND THE PROVISION OF BENEFITS HEREUNDER SHALL NOT CONSTITUTE AN
“EMPLOYEE BENEFIT PLAN” SUBJECT TO ANY OF THE PROVISIONS OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED.


 


12.                   INTERPRETATION

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 


13.                   CERTAIN OBLIGATIONS SURVIVE TERMINATION OF AGREEMENT

 

Sections 3(b), 5, 6(a), 6(b), and 9 through 15 of this Agreement shall survive
the termination of this Agreement.

 


14.                   ENTIRE AGREEMENT

 

This Agreement supercedes the Severance Agreement and any other agreement
between the Company and Executive in connection with Executive’s employment or
compensation by the Company, except this Agreement shall not supersede any
proprietary information agreement between the Company and Executive, and this
Agreement is intended to be the final, complete, and exclusive statement of the
terms of Executive’s employment by the Company and may not be contradicted by
evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein.  To the extent that the practices,
policies or procedures of the Company, now or in the future, apply to Executive
and are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall control.  Any subsequent change in Executive’s duties, position,
or compensation will not affect the validity or scope of this Agreement.

 

11

--------------------------------------------------------------------------------


 


15.                   EXECUTIVE ACKNOWLEDGEMENT

 

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

Restoration Hardware, inc.:

Stephen Gordon:

 

 

 

 

By:

/s/ Gary Friedman

 

/s/ S. J. Gordon

 

 

Gary Friedman

S.J. Gordon

 

 

Title:

Chief Executive Officer

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

A.                                   The Company and Executive agree that
Executive shall seek to devote approximately 80 days per calendar year (or such
proportionately lesser number of days for any partial calendar year during the
Term of Employment) in performing services under this Agreement, provided that
each of the Company and Executive acknowledge that such calendar day amount
shall be considered by both parties as a goal rather than a requirement under
this Agreement and that performance of a lesser or greater amount, as necessary,
to perform Executive’s services under this Agreement shall be the expectation of
both parties hereto.

 

B.                                     The job duties of Executive shall be the
following:

 

Supporting the Company in merchandising, concepting and sourcing vendor goods
domestically and internationally.

 

The above shall include, without limitation:

 

1.                           Involvement (to the extent not conflicting with
other activities undertaken by Executive on behalf of the Company) in those
certain regularly scheduled merchandising meetings, including without limitation
as set forth below:

 

a.               “Winter, Spring, Fall and Holiday Seasonal Concept Meetings”
with merchants, the Company’s product development team, the Company’s product
design team and the Company’s Chief Executive Officer for purposes of
strategizing both new concepts and the Company’s business strategy;

 

b.              “Winter, Spring, Fall and Holiday Assortment Review Meetings” to
define the Company’s competitive strategy, to review physical samples and to
address pro forma business plan metrics based on agreed upon assortments;

 

c.               The “Annual Holiday Re-cap Meeting” to review successes and
misses as well as define initial strategies for the next upcoming holiday
season;

 

d.              The “Annual Holiday Buy-Plan Meeting” for sku-by-sku, seasonal
department-by-department inventory commitments and sales plan finalization;

 

e.               The “Annual Holiday Floor Plan Review Meeting” to review all
samples and gain concurrence on the placement of and planned volume of approved
product;

 

f.                 Finalization of windows and associated marketing meetings for
both retail and catalog; and

 

g.              “April (Spring) and August (Fall) Strategy Offsite Meetings.”

 

2.                           Proactive domestic and international sourcing trips
per Founder/Merchant discretion.

 

14

--------------------------------------------------------------------------------


 

3.                           Domestic and international travel for sourcing and
concepting with merchant teams per the direction of the Company’s Chief
Executive Officer.

 

4.                           Periodic concepting/brainstorming/idea generation
meetings with the Company’s product design and product development teams.

 

15

--------------------------------------------------------------------------------